 

Assignment Agreement

 

This ASSIGNMENT (the “Agreement”) is entered into effective as of December 11th,
2013 by and between Joseph H. Drury (the “Assignor”) and Chanticleer Holdings,
Inc., a Delaware corporation (as “Assignee”). Terms capitalized herein but not
otherwise defined shall have the meaning ascribed thereto in the Second Amended
and Restated Operating Agreement of the JF Restaurants, LLC, a North Carolina
limited liability company (the “Company”) dated as of the 1st day of January,
2010, and in effect as of the date hereof (the “Operating Agreement”).

 

FOR AND IN CONSIDERATION OF the payment of the purchase price and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

 

1.           Assignment and Assumption. The Assignor hereby assigns, sells,
transfers and sets over (the "Assignment") to the Assignee, the Assignor’s
rights, titles, benefits, privileges and interests in and to a five percent (5%)
Preferred Membership Interest and Units in the Company so that the Assignor’s
Interests are reduced. The Assignee hereby accepts the Assignment and assumes
and agrees to observe and perform all of the duties, obligations, terms,
provisions and covenants to be observed, performed, paid or discharged from and
after the date hereof, with respect to Assignor’s Preferred Membership Interest
being transferred in the Company.

 

2.           Purchase Price. The Assignee has paid, and the Assignor
acknowledges the payment of thirty thousand dollars ($30,000.00) to the
Assignor.

 

3.           Recapitalization and Amendment of Operating Agreement. The
Operating Agreement will be amended to reflect the Assignment.

 

4.           Representations By Assignor. To induce the Assignee to accept the
delivery of this Assignment, the Assignor hereby represents and warrants the
following to the Assignee with respect to their Preferred Membership Interest
that, on the date hereof and at the time of such delivery:

 

5.1.          The Assignor is the legal and beneficial owner of the Preferred
Membership Interest being assigned. The Assignor has not sold, transferred, or
encumbered any or all of the Preferred Membership Interest being assigned.
Subject to the provisions of the Operating Agreement, the Assignor has the full
and sufficient right at law and in equity to transfer and assign the Preferred
Membership Interest, and is transferring and assigning the Preferred Membership
Interest to the Assignee free and clear of any and all right, title, or interest
of any other person whatsoever.

 

5.2.          The Assignor has been given no notice of any default by the
Assignor in performing his obligations under the provisions of the Operating
Agreement and, to the best of the Assignor’s knowledge, information, and belief,
the Assignor is not in default in performing those obligations.

 

5.           Miscellaneous. This Agreement may be executed in one or more
counterparts, including facsimile counterparts, each of which shall be deemed an
original but all of which, taken together, shall constitute one and the same
instrument.  Delivery of an executed counterpart of this Agreement via facsimile
transmission shall be equally as effective as delivery of an original executed
counterpart. This Agreement shall be governed by and construed in accordance
with the laws of the State of North Carolina, without regard to its choice of
law principles.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment, Assumption and
Joinder Agreement as of the date first above written.

 

  ASSIGNOR:           Joseph H. Drury       ASSIGNEE:   Chanticleer Holdings,
Inc.       By:     Michael D. Pruitt,   President & CEO

 

 

  

